COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO. 2-05-346-CV
 
 
TRISH RUDDER                                                                   APPELLANT
 
                                                   V.
 
VALUE REI, INC.                                                                    APPELLEE
 
 
                                              ------------
 
            FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant attempts
to appeal from a trial court order granting a partial summary judgment in favor
of appellee Value REI, Inc.  On October
5, 2005, we notified appellant that we were concerned that this court may not
have jurisdiction over this appeal because the order granting summary judgment
is a partial summary judgment that does not dispose of all parties in the case;
thus, it does not appear to be a final appealable interlocutory order.  See Lehmann v. Har-Con Corp., 39
S.W.3d 191, 192‑93 (Tex. 2001). 
We stated that the appeal would be dismissed for want of jurisdiction
unless appellant or any party desiring to continue the appeal filed a response
showing grounds for continuing the appeal on or before October 17.  See Tex.
R. App. P. 42.3(a).  Instead of
responding, appellant filed two motions to extend the time for filing a
response, which this court granted.  In
the order granting the second motion, we stated, ANO FURTHER EXTENSIONS WILL BE GRANTED.@  Appellant
subsequently filed a third motion to extend, which we deny.  She has not shown any grounds for continuing
the appeal.
Because there is no
final judgment or appealable interlocutory order, it is the opinion of the
court that this case should be dismissed for want of jurisdiction.  Accordingly, we dismiss the appeal.  See Tex.
R. App. P. 42.3(a), 43.2(f).
PER CURIAM
 
PANEL D:   LIVINGSTON,
DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: February 2, 2006




[1]See Tex. R. App. P. 47.4.